Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/11/2022 in which claims 1-20 are pending, and claims 1-20 are currently amended. 

Specification
The abstract of the disclosure is objected to because it is a run-on sentence, and not narrative. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 17, the phrase "or the like" or “sawtooth-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo (CN103537758).  Huo discloses a clamping device (101) for a reciprocating saw (102), the clamping device configured to be mounted on a machine body(104/106) of the reciprocating saw close to a cutting saw blade (108) located at a front end of the machine body (104/106) of the reciprocating saw (per fig. 4) wherein in the clamping device (101) comprises: a clamp (105) and a clamp support (103) comprising a first guide structure ( straight portion of 103), the clamp (105) and the clamp support (curved front of 103) being rotatably hinge-connected (at 115), wherein the first guide structure (103) of the clamping device (101) is configured to be removably mounted on the machine body of the reciprocating saw (at 129), and wherein the clamping device (101) is configured to clamp an object between the clamp (105) and the machining body (104/106) of the reciprocating saw when the reciprocating saw is performing a cutting operation (e.g. Figs. 2/3, workpiece W is to be clamped between 105 and 106). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiangshan (CN204353580) in view of Lau (EP3130420)    
Xiangshan discloses a clamping device (fig. 1) for a reciprocating saw (paragraph [0004]), the clamping device configured to be mounted on a machine body(104/106) of the reciprocating saw close to a cutting saw blade () located at a front end of the machine body () of the reciprocating saw (per fig. 4) wherein in the clamping device (1/2) comprises: a clamp (clamping frame 1) and a clamp support (bracket 2) comprising a first guide structure (23), the clamp (1) and the clamp support (2) being rotatably hinge-connected (at pivot 3), wherein the first guide structure (23) of the clamping device  is configured to be removably mounted on the machine body of the reciprocating saw (via locking structure 5), 
Xiangshan does not disclose wherein the clamping device (fig 1) is configured to clamp an object between the clamp (1) and the machining body of the reciprocating saw when the reciprocating saw is performing a cutting operation, rather Xiangshan discloses clamping the workpiece between the V-shaped clamping portions 13.  Attention is further directed to the Lau reference. Lau discloses another clamping mechanism that extends from a reciprocating saw. However, instead of utilizing two stationary clamping portion, Lau teaches the use of a two clamps 34 that move between a starting position that is not engaged with the workpiece into an engagement position which allows for workpieces of varying sizes to be accommodated between the locking pieces and the housing.  It would have been obvious to one having ordinary skill in the art to have replaced the two stationary v-shaped clamping portions of Xiangshan with two rotary clamps such as taught by Lau, to provide for a secure clamping of workpieces of varying sized diameters between the clamp and the housing. 
In regards to claim 2, the modified device of Xiangshan discloses wherein an elastic member (torsion spring 4) is also mounted between the clamp (3) and the clamp support (2) and the clamp (3) can be rotated back to an initial position (extended position) relative to the clamp support (1) by means of the elastic member (4); in a state of having returned to the initial position, the clamping device lies against a front end part of the machine body of the reciprocating saw (e.g. 1; fig. 3 Xiangshan and as modified by Lau; fig. 1) 
	In regards to claim 3, the modified device of Xiangshan discloses wherein the first guide structure (23/23) formed on the clamp support (2) is configured to be removably fitted to a second guide structure disposed on the machine body (sliding grooves; paragraph [0023]); wherein the clamp support comprises a first snap-fit structure (231) configured to engage with a second snap-fit structure (521) arranged on the machine body of the reciprocating saw (paragraphs [0023-0024]). 
In regards to claim 4, the modified device of Xiangshan discloses wherein the first guide structure (23) is a guide rib (fig. 1) formed on an inside wall (21) of the clamp support (2) and the second guide structure is a guide groove sliding grooves; paragraph [0023] ) provided on a front-end side wall of the housing; the first snap fit structure is a support part (231) formed on an inner wall (21) of the clamp support and the second snap fit structure is a snap-fit part (521) mounted on the housing. 
	In regards to claim 6, the modified device of Xiangshan discloses wherein the snap-fit part (52) is rotatably mounted on an inner wall of the housing, an elastic member (53) is also mounted therebtween , and the snap-fit part (52) can be rotated back to an initial position relative to the housing by means of the elastic member (53), the snap fit part (52) is operated by means of a button part (51) mounted on the housing; when the button part (51) is pressed, the snap-fit part (52) will release the support part (521/231) and when the button part (51) is released, the snap-fit part will rotate under the action of the elastic member to a position where the support part can be hooked. 
	In regards to claim 9, the modified device of Xiangshan discloses wherein the elastic member (4) is a torsion spring.
	In regards to claim 11, the modified device of Xiangshan discloses wherein an inclined face (22) sloping towards a rear end of the clamp support(2)  is also formed on the clamp support (2) and correspondingly, a limiting part (121) is formed at an upper end part of the clamp (1) in such a way as to be bent away from the clamp support (2).

Claims 5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Xiangshan (CN204353580) in view of in view of Huo (CN103537758) And in further view of Xiao (CN205519919).
	In regards to claim 5, the modified device of Xiangshan discloses wherein the first guide structure (23) is a pair of guide rods (23/23) on the clamp support (2),; the first snap-fit structure is an engagement slot (231) provided at an end part of the guide rod (23) and the second snap fit structure is a positioning pin assembly (52) arranged in the internal space.
Xiangshan does not disclose that the second guide structure is one or more guide posts (guide slots) arranged in an internal space at a front end of the housing.  However as Xiangshan discloses that there are guide slots are formed in the housing, some structure must account for the open space.  Attention is further directed to the Xiao reciprocating saw. Xiao also discloses a clamping member at the front of the reciprocating saw that is attached to the housing of the saw by a slot 21 and a buckle 7 that pivots into and out of engagement with the slot. Xiao discloses several guide posts on the sides of the housing that connect to hold the two halves of the saw together.  As Xiangshan does not provide a drawing of the saw, it would have been obvious to one having ordinary skill in the art to have utilized a reciprocating saw housing such as shown by Xiao that utilizes guide posts to secure the two halves of the housing for use with the Xiangshan clamp. 

    PNG
    media_image1.png
    786
    1428
    media_image1.png
    Greyscale


In regards to claim 12, the modified device of Xiangshan discloses wherein the positioning pin assembly (52) comprises a positioning pin (52) movably mounted in the internal space; a positioning part (521) is provided on a pin body (cylindrical surface of 52) of the positioning pin (52) and the engagement slot (231) can be fastened by means of the positioning part (521); an elastic member (53) for returning the positioning pin (52) to an initial position is also fitted round the pin body of the positioning pin. 
	In regards to claim 13, the modified device of Xiangshan discloses wherein the guide post (as modified by Xiao) is arranged on a side wall of the internal space and crossed the internal space.
	In regards to claim 14, the modified device of Xiangshan discloses wherein the guide post (as modified by Xiao) is cylindrical; the pair of guide rods (23/23) are arranged opposite each other in a vertical direction (depending on how the saw is being held), and a gap therebetween (23/23) is slightly larger than the diameter of the guide post.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Xiangshan (CN204353580) in view of Huo (CN103537758) and Xiao (CN205519919) and in further view of Allen (U.S. Patent 2,018,908)
In regards to claim 15, Xiangshan does not disclose the material of the guide rod and therefore does not disclose wherein the guide rod may be made of a metal material or a plastic material; when a plastic material is used, the thickness of the guide rod is at least 3mm. Attention is further directed to Allen who also discloses a pruning tool with a toothed saw blade and a clamping member 29 to hold the work piece near the blade.  Allen discloses forming the clamping ears 29 out of metal.   It would have been obvious to one having ordinary skill in the art to have formed the guide rods of Xiangshan from metal as a strong and resilient material, known for use in clamping materials as demonstrated by Allen and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1-3, 9-11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN205519919) in view of Lau (EP3130420)  Xiao discloses clamping device (Fig. 1)  for a reciprocating saw clamping device (Fig. 1), the clamping device being mounted on a machine body of the reciprocating saw close to a cutting saw blade located at a front end of the machine body of the reciprocating saw; wherein in the clamping device comprises: a clamp (front pawl 3) and a clamp support (2) comprising a first guide structure (flat part of 2, surrounding slot 21), the clamp (3) and the clamp support (23) being rotatably hinge-connected (at pivot 321) together, wherein the first guide structure (21) of the clamping device (2/3) is removably mounted on the machine body of the reciprocating saw (at 7).
Xiao does not disclose wherein the clamping device is configured to clamp an object between the clamp and the machining body of the reciprocating saw when the reciprocating saw is performing a cutting operation, rather Xiao discloses clamping the workpiece between the V-shaped clamping portions 33.  Attention is further directed to the Lau reference. Lau discloses another clamping mechanism that extends from a reciprocating saw. However, instead of utilizing two stationary clamping portion, Lau teaches the use of a two clamps 34 that move between a starting position that is not engaged with the workpiece into an engagement position which allows for workpieces of varying sizes to be accommodated between the locking pieces and the housing.  It would have been obvious to one having ordinary skill in the art to have replaced the two stationary v-shaped clamping portions of Xiao with two rotary clamps such as taught by Lau, to provide for a secure clamping of workpieces of varying sized diameters between the clamp and the housing. 
In regards to claim 2, the modified device of Xiao discloses wherein an elastic member (torsion spring 4) is also mounted between the clamp (3) and the clamp support (23) and the clamp (3) can be rotated back to an initial position (extended position) relative to the clamp support (1) by means of the elastic member (4); in a state of having returned to the initial position, the clamping device lies against a front end part of the machine body of the reciprocating saw (e.g. 1; fig. 3) .
	In regards to claim 3, the modified device of Xiao discloses wherein the first guide structure (flat part of 2 surrounding 21) of the clamp support (2) is configured to be removably fitted to a second guide structure (e.g. 7) disposed on the machine body, wherein the clamp support (2) comprises a first snap fit structure (slot 21) configured to engage with a second snap-fit structure (engagement part of buckle 7) on arranged on the machine body of the reciprocating saw.  
In regards to claim 9, the modified device of Xiao discloses wherein the elastic member (4) is a torsion spring.
	In regards to claim 10, the modified device of Xiao discloses wherein the clamp (3) and the clamp support (2) are hinge connected by means of a connecting pin (5); the torsion spring (4) is fitted round the connecting pin (5), and has one end engaged with the clamp (3) in an upward direction, and another end in abutment with the clamp support (2); an elastic shaft retaining ring (6) is also mounted at an end part of the connecting pin (5). 
	In regards to claim 11, the modified device of Xiao discloses wherein an inclined face (23) sloping towards a rear end of the clamp support(2)  is also formed on the clamp support (2)and correspondingly, a limiting part (32) is formed at an upper end part of the clamp (3) in such a way as to be bent away from the clamp support (2); limiting is performed by abutment of the limiting part (32) and the inclined face(23) with each other.
	In regards to claim 16, the modified device of Xiao discloses wherein the clamp (3) has a clamping claw (forward arms) and a clamp jaw (rearward arms near 33) that is formed at a lower end part of the clamping claw (bottom section of 411) in such a way as to be bent away (angled forward per Fig. 2) from the housing; when the clamping device lies against the housing, the clamp jaw is close to a receiving region for the object to be cut that is located at the front end part. 
	In regards to claim 17, the modified device of Xiao discloses wherein a saw-tooth like structure (teeth) is provided on a face of the clamping claw (forward arms) at a side facing the housing.
In regards to claim 18, the modified device of Xiao discloses a reciprocating saw (fig. 3) comprising a handle (elongated portion), a cutting saw blade (8) remote from the handle, and a reciprocating saw machine body (7) located between the handle and the cutting saw blade, further comprising the clamping device according to claim 1.
	In regards to claim 19, the modified device of Xiao discloses wherein the reciprocating saw has a fastening ring (chuck; not numbered; fig. 3) for fastening the cutting saw blade (8) with a protrusion structure (chuck grip; fig. 3) being provided in an axial direction on the periphery of the fastening ring; a tooth like protrusion (knurled surface) is also provided on the protrusion structure at a side where a force is exerted. 
	In regards to claim 20, the modified device of Xiao discloses wherein two said protrusions (grips) are provided, the two protrusion structures being arranged opposite each other in a circumferential direction at the periphery of the fastening ring (chuck).

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. The Applicant contends that neither Xiao or Xiangshan disclose wherein the clamping device is designed to clamp an object between the clamp and the machine body.  However, as shown by Lao, alternative clamping arrangements are known that allow for variations in positioning to accommodate variously sized workpieces.  As both types of clamping are known in the art, it would have been prima facia obvious to have employed the clamp of Lau on the Xiao or Xiangshan clamping structure to similarly benefit from an adaptable clamping position.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724